Citation Nr: 1212652	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

3.  Entitlement to service connection for hypocalcemia, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

4.  Entitlement to an effective date earlier than August 31, 1985, for the grant of service connection for hypoparathyroidism.

(The issues of entitlement to service connection for fibromyalgia and entitlement to an increased ratings for hypoparathyroidism and hypothyroidism are discussed in a separate decision.)
ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1985.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  This case was remanded by the Board in August 2010 for additional development.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism and hypoparathyroidism, is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.

A March 2011 letter from a VA physician stated that the Veteran had a history of congestive heart failure which may be related to her chronic hypocalcemia.  That letter was submitted by the Veteran in May 2011.  Accordingly, the Veteran has raised the issue of entitlement to service connection for a heart disability, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.  That issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed carpal tunnel syndrome is not related to military service or to a service-connected disability.

2.  The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed diabetes mellitus is not related to military service or to a service-connected disability.

3.  Hypocalcemia is not recognized as a disability for VA benefits purposes.

4.  The evidence of record demonstrates that the Veteran's date of separation from active military service was August 30, 1985.

5.  Service connection for hypoparathyroidism has been granted effective August 31, 1985, the day following separation from military service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated by active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Service connection for hypocalcemia cannot be granted.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2011).

4.  An effective date earlier than August 31, 1985, for the grant of service connection for hypoparathyroidism cannot be granted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2005 and December 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims decided herein.

In a December 2010 statement, the Veteran requested a new VA medical examination, claiming that the November 2010 VA medical examination which was provided, in part, for her carpal tunnel syndrome claim was inadequate.  The Veteran stated that the examination was inadequate because (1) it was conducted by a Nurse Practitioner instead of a Medical Doctor, (2) the Nurse Practitioner did not review the Veteran's service medical records, (3) the examination was "very vague", and (4) the examination was very short.  With regard to the examiner's status as a Nurse Practitioner instead of a Medical Doctor, such a level of qualification does not make the examiner inherently incompetent.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  There is no evidence of record that the Nurse Practitioner who conducted the examination was unqualified to provide a medical opinion on the etiology of the Veteran's carpal tunnel syndrome.  With regard to a review of the record, the examination report specifically states that the Veteran's claims file was reviewed and the examination report gives specific details from the Veteran's history which demonstrate that the claims file actually was reviewed.  While the claims file may not have been reviewed while the Veteran was in the same room as the examiner, a review of the claims file after the medical examination, rather than before or during, does not make the medical examination inadequate.  Finally, while the Veteran may not be satisfied with the thoroughness of the examination, the evidence of record does not corroborate her claims of inadequacy.  The simple fact that the Veteran is dissatisfied with the medical opinion provided by the examiner does not make the examination inadequate.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Carpal Tunnel Syndrome

The Veteran's service medical records are negative for any diagnosis of carpal tunnel syndrome.

After separation from military service, in a September 1986 VA outpatient medical report, the Veteran complained of pain in her right wrist with numbness and decreased strength in her fingers.  On observation, the Veteran had decreased right hand strength.  The assessment was questionable carpal tunnel syndrome.

In a December 1994 VA outpatient medical report, the Veteran complained of right shoulder pain which radiated down her arm and had increased over the previous few months.  She also reported tingling in her right hand and numbness.  After physical examination, the impression was questionable carpal tunnel syndrome "may be thyroid."

In a March 1995 VA joints examination report, the Veteran complained of pain radiating from the right side of her neck into her right arm and hand, with numbness and tingling in the right thumb.  After physical and diagnostic examination, the impression was right shoulder pain, possible tendinitis, and rule out cervical radiculopathy.

A March 1995 VA electromyography (EMG) and nerve conduction velocity (NCV) testing report gave an impression of possible right C5 radiculopathy.

In an August 1995 VA outpatient medical report, the Veteran complained of right shoulder pain with right hand pain primarily involving the thumb and first two fingers.  The assessment was possible carpal tunnel syndrome.

In a September 1995 VA outpatient medical report, the Veteran complained of chronic neck pain with radiation to the right arm and numbness of the thumb.  The impression was chronic pain with possible radiculopathy.

A March 1995 VA EMG and NCV testing report gave an impression of normal muscles and nerves in the bilateral arms.  

A February 1999 VA outpatient medical report stated that the Veteran had a two year history of right carpal tunnel syndrome and right trigger thumb.

In an August 1999 VA joints examination report, the Veteran complained of right forearm pain and right thumb and hand weakness.  After physical examination, the impression was residual of right trigger thumb, examination essentially unremarkable, and lateral epicondylitis of the right elbow.

A February 2000 letter from a VA physician stated that the Veteran had a history of carpal tunnel syndrome which could be related to hypothyroidism.

In a November 2010 VA fibromyalgia and peripheral nerves examination report, the Veteran reported that she had begun experiencing pain in her right wrist in 1982, and had received a diagnosis of carpal tunnel syndrome in 1992.  The Veteran stated that she had received an EMG study which was diagnostic of carpal tunnel syndrome.  On neurologic examination, no abnormalities were noted.  On right wrist examination, no abnormalities were noted except for a positive Phalen's test.  On left wrist examination, no abnormalities were noted and Phalen's test was negative.  The diagnosis was bilateral carpal tunnel syndrome with minimum functional limitations.  The examiner stated that multiple factors could lead to carpal tunnel syndrome, including heredity, obesity, repetitive actions of the hand and wrist, pregnancy, arthritis, diabetes, trauma, and hypothyroidism.  The examiner opined that it was less likely as not that the Veteran's bilateral carpal tunnel syndrome was related to her hypothyroidism or hypoparathyroidism due to her pronounced morbid obesity, diabetes mellitus, and the nature of her employment.

A March 2011 letter from a VA physician stated that approximately 25 percent of hypothyroid patients had carpal tunnel syndrome.  The physician opined that, after reviewing the Veteran's service medical records, the Veteran's history of carpal tunnel syndrome may be secondary to her hypothyroidism as her thyroid status had been difficult to control.

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed carpal tunnel syndrome is not related to military service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of carpal tunnel syndrome.  While the Veteran has a current diagnosis of carpal tunnel syndrome, the preponderance of the competent evidence of record shows that it is not related to military service or to a service-connected disability.

There are four medical reports of record which discuss the etiology of the Veteran's carpal tunnel syndrome.  The December 1994 VA outpatient medical report gave an impression of questionable carpal tunnel syndrome which "may" have been related to a thyroid disorder.  That medical report does not provide a competent etiological opinion for two reasons.  First, it did not provide an actual diagnosis of carpal tunnel syndrome, it only stated that it was possible the Veteran had carpal tunnel syndrome.  Second, the report only stated that there "may" have been a relationship between the disorder and a thyroid disorder.  Such a statement is speculative, and a speculative medical opinion as to causation is not competent to establish a medical nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The February 2000 and March 2011 letters from a VA physician have a similar problem.  Both letters stated that the Veteran had a history of carpal tunnel syndrome which "could" or "may" be related to hypothyroidism.  As with "may," "could" is speculative and is not competent to establish a medical nexus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the March 2011 examiner noted that 25 percent of hypothyroid patients had carpal tunnel syndrome.  However, that notation does not establish that it is at least as likely as not that the Veteran's carpal tunnel syndrome is due to hypothyroidism.  Finally, the November 2010 VA fibromyalgia and peripheral nerves examination report gave a diagnosis of bilateral carpal tunnel syndrome, but stated that the disability was less likely as not related to her hypothyroidism or hypoparathyroidism, due to the existence of multiple other causal factors.

The Board notes that, in December 2011, the Veteran submitted medical literature regarding a link between thyroid disorders and carpal tunnel syndrome.  This medical literature does not provide competent etiological evidence, as it does not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Utendahl v. Derwinski, 1 Vet. App. 530 (1991).

The Veteran claims that she has experienced continuity of symptomatology from military service to the present.  The Veteran's lay testimony is competent to establish observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 1915 (2007).  However, the Veteran is not competent to make a determination that her symptoms were due to carpal tunnel syndrome, as opposed to another disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The medical evidence of record also contradicts the Veteran's claims as to the history of her carpal tunnel syndrome.  The Veteran reports that she received a diagnosis of carpal tunnel syndrome in 1992.  The medical evidence of record does not clearly demonstrate exactly when carpal tunnel syndrome was diagnosed.  The medical reports which discuss carpal tunnel syndrome prior to 1995 only gave diagnoses of possible or questionable carpal tunnel syndrome.  Speculative diagnoses do not demonstrate the existence of carpal tunnel syndrome at that time, particularly since the Veteran was found to have normal muscles and nerves in the bilateral arms in a March 1995 VA EMG and NCV testing report.  The subsequent February 1999 VA outpatient medical report and the February 2000 letter from a VA physician both stated that the Veteran had a history of carpal tunnel syndrome, but the February 1999 VA outpatient medical report also stated that the disorder had only existed for the previous two years.  Accordingly, the Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed carpal tunnel syndrome is not related to military service or to a service-connected disability.  Therefore, service connection for carpal tunnel syndrome is not warranted.

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for carpal tunnel syndrome because the evidence of record does not show that it is at least as likely as not that the carpal tunnel syndrome is related to her service or to any service-connected disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

The Veteran's service medical records are negative for any diagnosis of diabetes mellitus.

After separation from military service, a December 2004 VA outpatient medical report noted that the Veteran had received a diagnosis of diabetes mellitus, type II, in June 2002.  Following diagnostic testing, the examiner opined that there was no connection between the Veteran's diabetes mellitus, type II, and her underlying thyroid disease, stating that hypothyroidism increased, rather than decreased, insulin sensitivity.  The medical evidence of record demonstrates that diabetes mellitus, type II, has been consistently diagnosed since December 2004.

A February 2005 VA endocrine diseases examination report stated that the Veteran's diabetes mellitus had been diagnosed in April or May 2004.  After physical and diagnostic examination, the impression was diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus was not due to her service-connected status post thyroidectomy with surgical hypoparathyroidism and hypothyroidism or Graves disease.

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed diabetes mellitus, type II, is not related to military service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of diabetes mellitus and diabetes was not shown within one year following separation from service.  While the Veteran has a current diagnosis of diabetes mellitus, type II, there is no medical evidence of record that diabetes mellitus was diagnosed prior to June 2002, over 16 years after separation from military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, there is no competent evidence of record that relates that Veteran's currently diagnosed diabetes mellitus, type II, to service or to a service-connected disability.  The only medical evidence of record which comments on the etiology of the Veteran's diabetes mellitus, type II, are the December 2004 VA outpatient medical report and the February 2005 VA endocrine diseases examination report.  Both of these reports stated that the Veteran's diabetes mellitus was not related to her hypothyroidism or hypoparathyroidism.

The Veteran's statements alone are not sufficient to prove that her currently diagnosed diabetes mellitus, type II, is related to military service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the Veteran is not competent to make a determination that her currently diagnosed diabetes mellitus, type II, is related to military service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board notes that, in December 2011, the Veteran submitted a statement which cited medical literature that stated that some reports indicated that there was a higher than normal prevalence of thyroid disorders in patients with diabetes mellitus, type II.  This medical literature does not provide competent etiological evidence, as it does not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case, and is not combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Utendahl v. Derwinski, 1 Vet. App. 530 (1991).  In addition, the cited report only demonstrates that diabetes mellitus, type II, may cause thyroid disorders, not that thyroid disorders may cause diabetes mellitus.  

Accordingly, the Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed diabetes mellitus, type II, is not related to service or to a service-connected disability.  Therefore, service connection for diabetes mellitus, type II, is not warranted and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypocalcemia

The Veteran's service medical records show regular findings of hypocalcemia secondary to hypoparathyroidism.  The medical evidence of record shows that hypocalcemia has consistently been found, and has been consistently related to hypoparathyroidism, since the Veteran's period of military service.

Notwithstanding the findings of hypocalcemia, the Board finds that service connection for hypocalcemia, is not warranted because that finding is not recognized as a disability for VA benefits purposes.  Hypocalcemia is defined as a reduction in blood calcium below normal.  Dorland's Medical Illustrated Dictionary, 912 (31st ed. 2007).  Hypocalcemia is not a disability in and of itself, but rather a laboratory finding, akin to a finding of elevated cholesterol.  Therefore, the Board finds that hypocalcemia is not a disability within the meaning of the law granting compensation benefits.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term disability as used for VA purposes refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).  Absent proof of a current disability, there can be no valid claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board acknowledges that hypocalcemia is present and caused by the Veteran's service-connected hypoparathyroidism.  However, while the evidence of record shows that the Veteran occasionally experiences neuromuscular symptoms due to hypocalcemia, neuromuscular symptoms are specifically contemplated by the diagnostic code for hypoparathyroidism.  38 C.F.R. § 4.119, Diagnostic Code 7905 (2011).  Accordingly, the Veteran's hypocalcemia symptoms are already taken into account by the evaluation assigned for her hypoparathyroidism.  Therefore, the evidence of record shows that the Veteran's hypocalcemia symptoms are only manifestations of her hypoparathyroidism, and granting service connection for hypocalcemia would result in prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  Accordingly, the Board finds that service connection for hypocalcemia is not warranted.

The Board further notes that a March 2011 letter from a VA physician stated that the Veteran had a history of congestive heart failure.  The letter stated that hypocalcemia may cause cardiomyopathy and heart failure, and on that basis opined that the Veteran's chronic hypocalcemia may play a role in her history of congestive heart failure.  This letter does not demonstrate that hypocalcemia is a disability for VA purposes, only that it may cause a heart disorder.  To the extent that the letter refers to a link between a currently diagnosed heart disorder and hypocalcemia, such an opinion is more appropriately addressed in conjunction with a separate claim of entitlement to service connection for a heart disorder, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.  As no such claim has been adjudicated by the RO, as stated above, the Board has referred such a claim to the RO for appropriate disposition.

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than August 31, 1985, for a grant of service connection for hypoparathyroidism.  The effective date of an award of direct service connection shall be the day following separation from active service or date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date of an award of direct service connection shall be either the date of receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2011).

The evidence of record demonstrates that the Veteran's date of separation from active military service was August 30, 1985.  Service connection for hypoparathyroidism has been granted effective August 31, 1985, the day following separation from military service.  Therefore, there is no legal basis on which an effective date earlier than August 31, 1985 can be assigned for service connection for hypoparathyroidism.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypocalcemia is denied.

An effective date earlier than August 31, 2005, for a grant of service connection for hypoparathyroidism is denied.


REMAND

The Veteran seeks service connection for a sleep apnea, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.  That claim is not ready for adjudication by the Board.

A March 1998 VA outpatient medical report stated that obstructive sleep apnea had been found on sleep studies conducted in October 1996 and November 1997.  The medical evidence of record shows that sleep apnea has been consistently diagnosed since March 1998.  In addition, a February 2000 letter from a VA physician stated that the Veteran had a history of obstructive sleep apnea which could be related to hypothyroidism.  An August 2009 VA thyroid and parathyroid diseases examination report stated that hypothyroidism can cause sleep apnea.  Accordingly, the Board finds that there is medical evidence that the Veteran currently has sleep apnea, and there is medical evidence which suggests a possibility of a relationship between the Veteran's sleep apnea and a service-connected disability.  The Veteran has never been provided with a VA medical examination with respect to her sleep apnea claim.  Therefore, the Board finds that a medical examination is needed to determine the nature and etiology of any current sleep apnea.  38 C.F.R. § 3.159(c)(4), 3.326 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current sleep apnea.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of all sleep disabilities found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to the Veteran's period of active service.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused or aggravated by any of the Veteran's service-connected disabilities, to specifically include hypothyroidism and hypoparathyroidism.  If the Veteran's current sleep apnea is attributable to factors unrelated to her military service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


